

LIGHTYEAR NETWORK SOLUTIONS, INC.



2010 STOCK AND INCENTIVE COMPENSATION PLAN


Lightyear Network Solutions, Inc. (the "Company") hereby establishes a stock and
incentive compensation plan for the benefit of the employees, directors and
independent contractors of the Company and of its subsidiaries.


Section 1 -- PURPOSE


The Company adopts this compensation program to, among other things, (a)
increase the profitability and growth of the Company; (b) provide competitive
compensation to employees; (c) attract and retain exceptional personnel and
encourage excellence in the performance of individual responsibilities; and (d)
motivate key employees and directors to contribute to the Company's success.


Section 2 -- DEFINITIONS


For purposes of the Plan, the following terms shall have the meanings below
unless the context clearly indicates otherwise:


2.1           "Award" means an Incentive Stock Option, a Nonqualified Stock
Option, a Stock Appreciation Right, a Restricted Stock Award, a Performance
Share Award, a Restricted Stock Unit (the foregoing collectively referred to
herein as the "Stock Awards") or a Cash Performance Award granted under the
Plan.


2.2           "Award Agreement" means a certificate of grant or, if there are
promises required of the recipient of an Award, a written agreement, in such
form as the Committee prescribes from time to time, setting forth the terms and
conditions of an Award.


2.3           "Board" means the Board of Directors of the Company.


2.4           "Cash Performance Award" means an Award granted pursuant to
Section 12,  under which, upon the satisfaction of predetermined performance
measures, cash is paid to the Participant.
 
 
 

--------------------------------------------------------------------------------

 

 
2.5           "Change in Control" means (i) an event or series of events which
have the effect of any "person" as such term is used in Section 13(d) and 14(d)
of the Exchange Act, other than any trustee or other fiduciary holding
securities of the Company under any employee benefit plan of the Company,
becoming the "beneficial owner" as defined in Rule 13d-3 under the Exchange Act,
directly or indi­rectly, of securities of the Company repre­senting 35% or more
of the combined voting power of the Company's then outstanding stock other than
by an employee benefit plan sponsored  by the Company or by a person who owns
such a percentage at the Effective Date;  (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board cease for any reason to constitute a majority thereof, unless the
election, or the nomina­tion for election by the stockholders, of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period; (iii) the
shareholders of the Company approve a definitive agreement to enter into a
merger, consolidation, share exchange or other transaction with or into another
company (other than a transaction that would result in the voting securities of
the Company outstanding immediately prior to such transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 65% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such transaction) or to sell or otherwise transfer all or
substantially all of the Company's assets or to adopt a plan of liquidation.  A
Change in Control shall also be deemed to occur if (i) the Company enters into
an agreement, the consummation of which would result in the occurrence of a
Change in Control, or (ii) the Board adopts a resolu­tion to the effect that a
Change in Control for purposes of this Plan has occurred.  Provided, however,
for purposes of payments triggered by a Change in Control under Awards that
constitute "deferred compensation" pursuant to Code Section 409A, a Change in
Control shall only be considered to have occurred if the Change in Control also
constitutes a change in the ownership or effective control of a corporation or a
change in the ownership of a substantial portion of the assets of a corporation
under Treasury Regulation Section 1.409A-3(i)(5) or subsequent guidance.  See
Section 3.4 for how a Change in Control affects Awards, if not specifically
provided otherwise in an Award Agreement.


2.6           "Code" means the Internal Revenue Code of 1986, as it may be
amended from time to time.


2.7           "Committee" means, with respect to interpretation and
administration of the Plan and for determining the terms of Awards to
Employees,  the Compensation Committee of the Board or such other committee
appointed by the Board which shall consist of two or more members of the Board,
each of whom is both an "outside director" and a "non-employee director."  If
the Compensation Committee does not consist of two or more members all of whom
are "outside directors" and "non-employee directors", then "Committee" shall
mean the full Board.  Provided, however, that, the amount and terms of Awards to
Directors shall be determined by the entire Board.  For purposes of this Section
2.7, (A) "outside director" means a Director of the Company who either (i) (a)
is not a current employee of the Company or an "affiliated corporation" (within
the meaning of Treasury Regulations promulgated under Code Section 162(m)), (b)
is not a former employee of the Company or an "affiliated corporation" who still
receives compensation for prior services (other than benefits under a
tax-qualified retirement plan), or was not an employee during any prior period
within the time defined under Exchange Act rules or the rules of any stock
exchange on which the Stock is then traded, (c) was not an officer of the
Company or an "affiliated corporation" at any time, and  (d) does not currently
receive remuneration from the Company or an "affiliated corporation," either
directly or indirectly, in any capacity other than as a Director, or (ii) is
otherwise considered an "outside director" for purposes of Code Section 162(m);
and (B) "non-employee director" means a Director of the Company who (i) is not a
current employee or officer of the Company or its parent or a subsidiary, (ii)
does not receive compensation (directly or indirectly) from the Company or its
parent or a subsidiary for services rendered as a consultant or in any capacity
other than as a Director (except for an amount as to which disclosure would not
be required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act ("Regulation S-K")), (iii) does not possess an interest in any
other transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and (iv) is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K.  The number of
Committee members shall be determined by the Board.  The Board shall add or
remove members from the Committee as the Board sees fit, and vacancies shall be
filled by the Board.
 
 
2

--------------------------------------------------------------------------------

 

 
2.8           "Company" means Lightyear Network Solutions, Inc. and its
successors.


2.9           "Director" means a voting member of the Board excluding any person
who serves solely in an advisory capacity or as a director emeritus.


2.10         "Disability" means (i) with respect to Incentive Stock Options,
permanent disability within the meaning of Section 22(e)(3) of the Code; and
(ii) with respect to all other types of Awards that are not deferred
compensation under Code Section 409A, the inability of the Participant to
perform the material duties of the Participant's job with the Company, as
determined in good faith by the Committee; and (iii) with respect to Awards that
are deferred compensation under Code Section 409A, (I) the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (II) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of at least 12 months,
receiving income replacement benefits for a period of not less than 3 months
under an employer accident or health plan.
 
2.11         "Effective Date" has the meaning set forth in Section 16.


2.12         "Employee" means an employee of the Company or a Subsidiary.


2.13         "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


2.14         "Fair Market Value" means (a) if the Stock is listed on a national
securities exchange, the closing price per share on a given date; (b) if the
Stock is traded on an exchange or market in which prices are reported in terms
of bid and asked prices, the mean between the high bid and low asked prices for
a share on the trading day as of which value is determined, or any other
reasonable method using actual transactions in the Stock as reported by such
exchange or market; and (c) if the Stock is not publicly traded at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee
by reasonable application of a reasonable valuation method, considering any and
all information that the Committee deems relevant, consistent with Code Section
409A and the Treasury Regulations promulgated thereunder.


2.15         "Full Value Award" means any Award under which a Participant may be
issued shares of Stock without the Participant tendering consideration therefor
in the form of Stock or cash at least equal to the Fair Market Value at the
Grant Date of the Stock issuable upon exercise or maturity of the Award.


2.16         "Grant Date" means, with respect to an Award, the date as of which
the Award is granted as stated in the Award Agreement, which shall not be
earlier than the date on which the Committee approves the grant.  The grant of
an Award must be communicated to the recipient of the Award promptly after the
Grant Date.
 
 
3

--------------------------------------------------------------------------------

 

 
2.17         "Incentive Stock Option" means an option to pur­chase Stock granted
under Section 6 of the Plan that is desig­nated by the Committee as an Incentive
Stock Option and is intended to meet the requirements of Section 422 of the
Code.


2.18         "Named Executive" means any individual who is considered a "covered
employee" under Code Section 162(m) and the Treasury Regulation and other
guidance issued thereunder, which generally is limited to certain employees
whose compensation is required to be reported to shareholders under the Exchange
Act.


2.19         "Nonqualified Stock Option" means an option to purchase Stock
granted under Section 6 of the Plan that is not intended to be an Incentive
Stock Option.


2.20         "Option" means an Incentive Stock Option or a Nonqualified Stock
Option.


2.21         "Option Period" means the period from the Grant Date of an Option
to the date the period for exercise of the Option expires as stated in the Award
Agreement.


2.22         "Participant" means an Employee or Director or an independent
contractor who provides substantial services to the Company or a Subsidiary, who
has been granted an Award under the Plan.


2.23         "Performance Share Award" means an Award granted pursuant to
Section 10 under which, upon the satisfaction of predetermined performance
measures, shares of Stock are transferred to the Participant.


2.24         "Plan" means this 2010 Stock and Incentive Compensation Plan.


2.25         "Restriction Period" means the period of time from ­the Grant Date
of a Restricted Stock Award or Restricted Stock Unit until the date when the
restrictions placed on the Stock or Unit lapse.


2.26         "Restricted Stock Award" or "Restricted Stock" means Stock which is
granted under Section 9 of the Plan, subject to a Restriction Period and/or
condition which, if not satisfied, may result in the complete or partial
forfeiture of such Stock.


2.27         "Restricted Stock Unit" means an Award granted pursuant to Section
11 under which, upon the lapse of predetermined restrictions, shares of Stock or
cash are issued to the Participant.


2.28         "Retirement" means a Participant's Termination of Service with the
Company or a Subsidiary after attaining age 65, or such earlier age as the
Committee might specify from time to time in an Award Agreement.


2.29         "Stock" means the Company's voting common stock of $0.001 par value
per share, or such other securities into which the Stock may be converted, by
merger or otherwise.
 
 
4

--------------------------------------------------------------------------------

 

 
2.30         "Stock Appreciation Right" or "SAR" means a right granted to a
Participant pursuant to Section 7 with respect to a share of Stock to receive
upon exercise Stock or cash equal to the appreciation in value of a share of
Stock.
 
2.31         "Subsidiary" means any corporation which at the time qualifies as a
subsidiary of the Company under the definition of "subsidiary corporation" in
Section 424(f) of the Code.


2.32         "Termination of Service" shall be deemed to have occurred at the
close of business on the last day on which an Employee is carried as an active
employee on the records of the Company and all Subsidiaries, except as otherwise
provided in an Award Agreement or in this definition.  With respect to a
Director, it shall be deemed to occur on a Director's cessation of service on
the board of directors of both the Company and any Subsidiary.  The Committee
shall define what shall constitute a Termination of Service for any independent
contractor receiving Awards hereunder, based on the context of that contractor's
services, if and to the extent such termination affects rights or obligations
under an Award Agreement.  Notwithstanding the forgoing, for an Award that is
deferred compensation under Code Section 409A, Termination of Service for
purposes of any provisions governing the timing of payment or exercise of an
Award means the date the Company and the Participant reasonably anticipate that
(i) the Participant will not perform any further services for the Company or any
other entity considered a single employer with the Company under Section 414(b)
or (c) of the Code, but substituting "at least 50%" for "at least 80%" (the
"Employer Group"), or (ii) the level of bona fide services performed after that
date (as an employee or independent contractor, except that service as a member
of the board of directors of an Employer Group entity is not counted unless
benefits under this Plan are aggregated with benefits under any other Employer
Group plan or agreement in which the Participant also participates as a
director) will permanently decrease to less than 20% of the average level of
bona fide services performed over the previous 36 months (or if shorter over the
duration of service).  The Participant will not be treated as having a
Termination of Service while on military leave, sick leave or other bona fide
leave of absence if the leave does not exceed six months or, if longer, the
period during which the Participant has a reemployment right with the Employer
Group by statute or contract.  If a bona fide leave of absence extends beyond
six months, a Termination of Service will be deemed to occur on the first day
after the end of such six month period, or on the day after the Participant's
statutory or contractual reemployment right lapses, if later.   Notwithstanding
the foregoing, if a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to last for a continuous
period of at least six months and that renders the Participant unable to perform
the duties of his position, the Participant will not be considered to have a
Termination of Service until the leave has continued for a period of 12 months
(regardless of whether the Participant has a statutory or contractual
reemployment right), unless the employment relationship is permanently
terminated before the end of that period by the Company or the Participant.  The
Company will determine whether a Termination of Service has occurred based on
all relevant facts and circumstances, in accordance with Treasury Regulation
§1.409A-1(h).
 
 
5

--------------------------------------------------------------------------------

 

 
Section 3 -- STOCK SUBJECT TO THE PLAN


3.1           Available Stock.


(a)           Subject to adjustments as provided in Sections 3.2 and 3.3, the
aggregate number of shares of Stock that may be issued pursuant to Awards under
the Plan, shall be 1,000,000 shares of Stock.  The aggregate number of shares of
Stock that may be issued hereunder shall not be decreased except pursuant to
Section 3.2 or an amendment to this Plan.


(b)           The maximum number of shares of Stock that may be subject to all
Awards (of any type) granted under the Plan during the any calendar year to any
one Participant is 200,000.  If Cash Performance Awards are granted during a
year that are intended to be performance-based compensation to Named Executives,
within the meaning Code Section 162(m) and Section 4.7 hereof, the total amount
payable in cash from Cash Performance Awards granted to any one Participant in
any year shall not exceed $500,000.


(c)            The maximum number of shares of Stock that may be subject to
purchase pursuant to Incentive Stock Options granted under the Plan is
1,000,000.


(d)           The maximum number of shares of Stock that may be subject to
issuance under Awards that are Full Value Awards shall be 200,000.


3.2           Changes in Capitalization.  In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combina­tion, or other change in the corporate
structure of the Company affecting the number of shares of Stock or the kind of
shares or securities issuable upon exercise of an Option or payment of another
Award, an appropriate and proportionate adjustment shall be made by the
Committee in the number and kind of shares which may be delivered under the
Plan, and in the number and kind or price of shares subject to outstanding
Awards, so that no Award shall be diluted or increased; provided that the number
of shares subject to any Award shall always be a whole number.  Any adjust­ment
of an Incentive Stock Option under this Section shall be made in such a manner
so as not to constitute a "modification" within the meaning of Section 424(h) of
the Code and adjustments to other Awards shall be made in a manner consistent
with that Section, as if it applied to non-Incentive Stock Options as well, so
as not to trigger taxes under Code Section 409A.  Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Stock subject to an Award.


           3.3           Adjustments for Awards.  The Committee shall have sole
discretion to determine the manner in which shares of Stock available for grant
of Awards under the Plan are counted.  Without limiting the discretion of the
Committee under this Section 3.3, unless otherwise determined by the Committee,
the following rules shall apply for the purpose of determining the number of
shares of Stock available for grant of Stock Awards under the Plan:


(a)           The grant of Options, Restricted Stock, Restricted Stock Units,
and Performance Share Awards shall reduce the number of shares of Stock
available for grant of Awards under the Plan by the maximum number of shares of
Stock subject to such an Award, and that number shall remain unavailable until
exercise, maturity or lapse of that Award.  If any Award granted under the Plan
expires or terminates without exercise, the Stock no longer subject to such
Award will be available to be re-awarded under the Plan.
 
 
6

--------------------------------------------------------------------------------

 

 
(b)           The grant of SARs shall reduce the number of shares available for
grant of Awards under the Plan by the number of shares subject to such an Award;
provided, however, that upon the exercise of SARs, the excess of the number of
shares of Stock with respect to which the Award is exercised over the number of
shares of Stock issued upon exercise of the Award shall again be available for
grant of Awards under the Plan.


3.4           Effect of Change in Control and Other Transactions.
 
(a)           Except as provided otherwise in this section or in an Award
Agreement at the time an Award is granted, notwithstanding anything to the
contrary in this Plan:
 
 
(i)           if exercise of a Stock Award is required, then in the case of
Change in Control events that arise from a merger, consolidation, share exchange
or liquidation, each Award requiring exercise that is not exercised at the
Change Effective Time shall lapse and all rights thereunder shall be forfeited
immediately after the actual consummation (in the case of an agreement which
will result in a Change in Control) or the happening of a Change in Control (the
"Change Effective Time"), if the Participant holding such Stock Award has
received written notice at least  fifteen (15) days prior to the Change
Effective Time that his right to exercise the Award in full has been accelerated
and must be exercised before the Change Effective Time to prevent such
forfeiture or lapse at the Change Effective Time, or
 
(ii)         alternatively to subsection (i) above, in the discretion of the
Committee, a Participant shall  receive, in lieu of the exercise of any Option
or SAR, a cash payment in an amount equal to the difference between the exercise
price of the Option or SAR upon the Change Effective Time equal to (A) in the
case of a tender offer or cash exchange offer, the final offer price paid per
share of Stock, multiplied by the number of shares of Stock covered by the
Option or SAR, or (B) in the case of any other Change in Control, the aggregate
Fair Market Value of the shares of Stock covered by the Option or SAR (as if
fully vested), or
 
(iii)         if the Company shall at any time merge, consolidate with or into
another corporation or association, or enter into a statutory share exchange or
any other similar transactions in which shares of Stock are converted as a
matter of law into securities or other property, and to the extent the Committee
does not exercise its discretion to cause (i) or (ii) above to be applicable to
an Award, each Participant will receive, upon the exercise of an Award after
consummation of that merger, consolidation or share exchange, the securities or
property to which a holder of the number of shares of Stock then deliverable
upon the exercise of such Award would have been entitled if such Award had been
exercised immediately prior to such merger, consolidation, or share exchange and
the Company shall take such steps in connection with such merger, consolidation
or share exchange as may be necessary to assure that the provisions of this Plan
shall thereafter be applicable, as nearly as is reasonably possible, in relation
to any securities or property thereafter deliverable upon the exercise of such
Award.  The changes in an award shall be made in a manner that  meets the
conditions of a modification that would be permitted under Code Section 424 with
respect to an Incentive Stock Option (and similar principles for other Awards to
avoid them becoming deferred compensation within the meaning of Code Section
409A).  Any restrictions applicable under any Award shall apply to any
replacement shares received by a Participant under this Section 3.3 as a result
of a reorganization, merger, consolidation or similar transaction; and
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)        if no exercise of a Stock Award is required (e.g. with respect to
Restricted Stock or a Restricted Stock Unit or Performance Share), and
subparagraph (b) hereof does not apply, to the extent provided in an Award
Agreement, an Award that is not deferred compensation under Code Section 409A
shall become nonforfeitable in full immediately before the Change Effective
Time, and Awards that are subject to Code Section 409A shall continue or be paid
as provided in the Award Agreement.
 
Section 4 -- ADMINISTRATION
 
4.1           Committee Governance.   This Plan shall be adminis­tered by the
Committee.  The Committee shall select one of its mem­bers as the chairperson of
the Committee and shall hold meetings at such times and places as it may
determine.  The Committee may appoint a secretary and, subject to the provisions
of the Plan and to poli­cies determined by the Board, may make such rules and
regulations for the conduct of its business as it shall deem
advisable.  Writ­ten action of the Committee may be taken by a majority of its
mem­bers, and actions so taken shall be fully effective as if taken by a vote of
a majority of the members at a meeting duly called and held.  A majority of
Committee members shall constitute a quorum for purposes of meeting.  The act of
a majority of the members present at any meeting for which there is a quorum
shall be a valid act of the Committee.


4.2           Committee to Interpret Plan.  Subject to the provi­sions of the
Plan, the Committee shall have the power to (i) construe and interpret the Plan;
(ii) establish, amend or waive rules and regulations for its administration,
within the limitations set forth herein; (iii) determine and accelerate the
exercisability of any Award or the termination of any Restriction Period; (iv)
correct inconsistencies in the Plan or in any Award Agreement, or any other
instrument relating to an Award; and (v) subject to the provisions of Section
13, to amend the terms and conditions of any Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the
Plan.  Notwithstanding the foregoing, no action of the Committee may, without
the consent of the person or persons entitled to exercise any outstanding Award,
adversely affect the rights of such person or persons.  All constructions of
this Plan shall be made in a manner the Committee believes consistent with
Awards under the Plan not constituting "deferred compensation" within the
meaning of Section 409A of the Code or to comply with that Code Section's
requirements, and with respect to Incentive Stock Options, consistent with the
Code and Regulations governing the preservation of their tax treatment.


4.3           Liability; Indemnification.  No member of the Committee, nor any
person to whom it has delegated authority, shall be personally liable for any
action, interpretation or determination made in good faith with respect to the
Plan or Awards granted hereunder, and each member of the Committee (or delegatee
of the Committee) shall be fully indemnified and protected by the Company with
respect to any liability he may incur with respect to any such action,
interpretation or determination, to the maximum extent permitted by applicable
law.
 
 
8

--------------------------------------------------------------------------------

 

 
4.4           Selection of Participants.  The Committee shall have the exclusive
authority to grant Awards from time to time to such Employees, Directors and
independent contractors as may be selected by it in its sole discretion.  The
grants shall not be deemed made, nor the Fair Market Value of the underlying
shares of Stock of an Award (if necessary) determined, until (i) a Committee
written action is unanimously signed, or (ii) a Committee resolution is duly
adopted at a meeting called in conformance with the rules governing the
Committee's operation, and Award Agreements shall be promptly prepared and
delivered to the Award recipient(s) after such grant of an Award.


4.5           Decisions Binding.   All determinations and decisions made by the
Committee or the Board pursuant to the Plan, including factual determinations,
shall be final, conclusive and binding on all persons, including the Company,
its Subsidiaries, its shareholders, Participants and their estates and
assignees.


4.6           Award Agreements.  Each Award under the Plan shall be evidenced by
an Award Agreement which shall be signed by the Chairman or Secretary of the
Committee or by an officer of the Company authorized by the Committee, and shall
contain such terms and conditions as may be approved by the Committee, which
need not be the same in all cases.  Any Award Agreement may be supplemented or
amended in writing from time to time as approved by the Committee, provided that
the terms of the Agreement as amended or supplemented, as well as the terms of
the original Award Agreement, are not inconsistent with the provisions of the
Plan.  An Employee, Director or independent contractor who receives an Award
under the Plan shall not, with respect to the Award, be deemed to have become a
Participant, or to have any rights with respect to the Award, unless and until
the Award Agreement has been signed by the Chairman or Secretary of the
Committee or by an officer of the Company authorized by the Committee and, if
required by its terms, by the Employee, Director or independent contractor and
delivered to the Committee or its designee, and the Employee, Director or
independent contractor has otherwise complied with the applicable terms and
conditions of the Award.  The Committee may condition any Award upon the
agreement by the Participant to such confidentiality, non-competition, and
non-solicitation covenants as the Committee deems appropriate.


4.7           Administration of Performance-Based Compensation With Respect To
Named Executives.


(a)           The per-share exercise price of an Option granted to a Named
Executive shall, like all other Options hereunder, be no less than 100% of the
Fair Market Value per share on the Grant Date and such Option shall thereby
qualify as performance-based compensation under Section 162(m) of the
Code.  With respect to other Awards granted to Named Executives, the Plan may
(but need not) be administered so as to permit such Awards to qualify as
performance-based compensation under Section 162(m) of the Code under (b) below.
 
 
9

--------------------------------------------------------------------------------

 

 
(b)           If the Committee determines, at the time an Award other than an
Option or SAR is granted to a Participant who is, or is likely to be as of the
end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Named Executive, the Committee may provide in the
Award Agreement that the distribution of shares of Stock or cash under the Award
shall be subject to the achievement of one or more objective performance goals
established by, and the satisfaction of which is certified by, the Committee,
which shall be based on the attainment of specified levels of one of or any
combination of the following "performance criteria" for the Company as a whole
or any business unit of the Company, as reported or calculated by the
Company:  (i) revenues; (ii) earnings from operations, earnings before or after
taxes, earnings before or after interest, depreciation, amortization, incentives
service fees or extraordinary or special items; (iii) net income or net income
per share (basic or diluted); (iv) earnings per share growth or growth as
compared with a peer group of companies; (v) return on assets, return on
investment, return on capital, or return on equity; (vi) cash flow, free cash
flow, cash flow return on investment, or net cash provided by operations; (vii)
economic value created; (viii) one or more operating ratios specified with
particularity by the Committee upon the Award; (ix) stock price, dividends or
total stockholder return; (x) the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions;
or (xi) quality goals that are objectively determinable (collectively, the
"Performance Criteria").  Such performance goals also may be based on the
achievement of specified levels of Company performance (or performance of an
applicable affiliate, division or business unit of the Company) under one or
more of the Performance Criteria described above relative to the performance of
other corporations.  Such performance goals shall be set by the Committee over a
specified performance period that shall not be shorter than one year and
otherwise within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m) of the Code, or any successor provision
thereto, and the regulations thereunder.  Requirements shall be established in
writing by the Committee based on one or more specific performance goals as set
forth above not later than 90 days after commencement of the performance period
with respect to such Award, provided that the outcome of the performance in
respect of the goals remains substantially uncertain as of such time.  Payment
of Stock or cash in satisfaction of such an Award is conditioned up the
Committee certifying that the Performance Criteria and other material terms of
the Award were in fact satisfied.


(c)           With respect to any Award to a Named Executive that is intended to
be performance-based within the meaning of Section 162(m)(3)(C) of the Code, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award, and the Committee may not waive the achievement of the applicable
performance goals except in the case of the death or Disability of the Named
Executive or upon a Change in Control.


(d)           Because the specific targets under the various  Performance
Criteria set forth in this Section 4.7 are to be determined within the
discretion of the Committee, the Performance Criteria set out above and approved
by Shareholders by virtue of approval of this Plan shall not be effective to
make Awards beyond the date of the Company's shareholder meeting that occurs in
the 5th year following the date the shareholders of the Company first approve
this Plan, unless the Performance Criteria are disclosed to and re-approved by
Shareholders of the Company on or before that time.


4.8           Limitation on Awards.  No part of any Award may be exercised, no
Performance Share shall be issued, and no Restriction Period will lapse to the
extent the exercise, issuance or lapse would cause the Participant to have
compensation from the Company and its affiliated companies for any year in
excess of $1,000,000 and which is nondeductible by the Company and its
affiliated companies pursuant to Code Section 162(m).  Any portion of an Award
that is not exercisable, not issued or for which a Restriction Period does not
lapse because of this limitation shall continue to be exercisable or shall be
issued, or the Restriction Period shall lapse, in any subsequent year in which
the exercise, issuance or lapse would not cause the loss of the Company’s or its
affiliated companies’ compensation tax deduction, provided such exercise or
issuance occurs before the Award expires, and otherwise complies with the terms
of the Plan and the Award Agreement and Code Section 409A's provisions for delay
of payment due to a Code Section 162(m).
 
 
10

--------------------------------------------------------------------------------

 

 
Section 5 -- AWARDS UNDER THE PLAN


Subject to the limitations of the Plan, the Committee may in its sole and
absolute discretion grant Awards in such numbers, upon such terms and at such
times as it shall determine.


Section 6 -- STOCK OPTIONS


6.1           Grant.  Both Incentive Stock Options and Nonqualified Stock
Options may be granted under the Plan, provided that Incentive Stock Options may
only be granted to Employees.  If an Option is designated as an Incentive Stock
Option but does not qualify as such under Section 422 of the Code, the Option
(or portion thereof) shall be treated as a Nonqualified Stock Option, and
governed by Section 83 of the Code.  All Options granted under the Plan shall be
evidenced by an Award Agreement in such form as the Committee may from time to
time approve.  All Options are subject to the terms and conditions of this
Section 6 and such additional terms and conditions contained in the Award
Agreement, which need not be the same in each case, not inconsistent with the
provisions of the Plan, as the Committee finds desirable.


6.2           Exercise Price.   The exercise price per share of Stock covered by
an Option shall be determined by the Committee, but shall never be less than
100% of the Fair Market Value of the Stock on the Grant Date, and provided that
an Incentive Stock Option granted to a person who on the Grant Date owns (within
the meaning of Sec­tion 424 of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Com­pany or any
Subsidiary, shall have an exercise price that is at least 110% of the Fair
Market Value of the Stock on the Grant Date.


6.3           Option Period.  The Option Period shall be determined by the
Committee, and unless otherwise specifically provided in the Award Agreement, no
Option shall be exercisable later than ten years from the Grant Date.   No
Incentive Stock Option shall be exercisable later than ten years from the Grant
Date, provided that in the case of an Employee who on the Grant Date owns or is
deemed to own (within the meaning of Section 424(d) of the Code) more than 10%
of the total combined voting power of all classes of stock of the Company or any
Subsidiary, the Incentive Stock Option shall not be exercisable later than five
years from the Grant Date.   Options may expire prior to the end of the Option
Period due to the Participant's Termination of Service as provided in Section 8,
or in accordance with any provision of the Award Agreement.  No Option may be
exercised at any time unless the Option is vested and outstanding.


6.4           Limitation on Amount of Incentive Stock Options.   The aggregate
Fair Market Value (determined as of each Option Grant Date) of Stock with
respect to which a Participant's Incentive Stock Options are exercisable for the
first time during any calendar year (under this and all other stock option plans
of the Company and any Subsidiary) shall not exceed $100,000.   In the event,
due to acceleration or otherwise, Incentive Stock Options are exercisable as of
the Grant Date in excess of the $100,000 limit described herein, such Options
shall be treated as Nonqualified Stock Options for tax purposes, in accordance
with the first-grant ordering rules of Treasury Regulation Section 1.422-4.
 
 
11

--------------------------------------------------------------------------------

 


6.5           Nontransferability of Options.  No Option shall be transferable by
a Participant otherwise than by will or the laws of descent and distribution,
and an Option shall be exer­cisable, during the Participant's lifetime, only by
the Participant (or, in the event of the Participant's legal incapacity or
incompetency, the Participant's guardian or legal representative), except as
provided in Section 14.14.


6.6           Exercise.   An Option may be exercised, so long as it is vested
and outstanding, from time to time in part or as a whole, subject to any
limitations with respect to the number of shares for which the Option may be
exercised at a particular time and to such other conditions (e.g., exercise
could be condi­tioned on performance) as the Committee in its discretion may
specify upon granting the Option or as otherwise provided in this Section 6.


6.7           Method of Exercise.  To exercise an Option, the Participant or the
other person(s) entitled to exercise the Option shall deliver to the Committee
(i) a written notice of exercise in such form as the Committee may prescribe,
specifying the number of full shares to be purchased; (ii) payment in full of
the exercise price in accordance with Section 6.8; and (iii) in the case of
Nonqualified Stock Options, any required withholding taxes as provided in
Section 15.  No shares of Stock shall be issued unless the Participant has fully
complied with the provisions of this Section 6.7.
 
6.8           Payment of Exercise Price.    To the extent provided in the Award
Agreement for an Option and subject to any applicable rules of Section 16 of the
Exchange Act and any exchange on which the Stock is traded at any relevant time,
payment of the exercise price may be made (i) in cash; (ii) in shares of Stock
(based on the Fair Market Value of the Stock on the date the Option is
exercised) owned by the Participant (or jointly by the Participant and his
spouse) for at least six months (one year in the case of stock acquired pursuant
to an Incentive Stock Option); such shares shall be evidenced by negotiable
certificates or by a written attestation of ownership, and only the net shares
of Stock (those equal in value to the difference between the exercise price and
the then Fair Market Value) shall be issued in satisfaction of the Option or
portion thereof being exercised; (iii) by a written election to have the Company
retain that number of shares of Stock subject to the Option having an aggregate
Fair Market Value equal to the aggregate exercise price of the Option, provided
that for an Incentive Stock Options, this right must be granted by the Committee
at the time the Option is granted and may not be added in any modification of
the Award Agreement (unless the Fair Value is then not more than the exercise
price); or (iv) by any combination thereof.   Any surrender by a person subject
to the reporting requirement of Section 16(b) of the Exchange Act of previously
owned shares of Stock upon exercise of an Option or SAR must comply with the
applicable provisions of Rule 16b-3 under the Exchange Act.


Section 7 -- STOCK APPRECIATION RIGHTS


7.1           Grant.  All Stock Appreciation Rights ("SAR's") granted under the
Plan shall be evidenced by an Award Agreement in such form as the Committee may
from time to time approve.  All SARs are subject to the terms and conditions of
this Section 7 and such additional terms and conditions contained in the Award
Agreement, which need not be the same in each case, not inconsistent with the
Plan, as the Committee finds desirable.
 
 
12

--------------------------------------------------------------------------------

 

 
7.2           Exercise Price.  The exercise price per share of Stock subject to
a SAR shall be determined by the Committee at the time of grant and specified in
the Award Agreement, and shall be no less than 100% of the Fair Market Value per
share on the Grant Date.


7.3           Exercise Period.   The exercise period shall be determined by the
Committee, and unless otherwise specified in the Award Agreement, no SAR shall
be exercisable later than ten years from the Grant Date.  No SAR may be
exercised at any time unless such SAR is vested and outstanding as provided in
this Section 7.


7.4           Nontransferability.  No SAR shall  be transferable other than by
will or by the laws of descent and distribution, and SAR's shall be
exer­cisable, during the Participant's lifetime, only by the Participant (or, in
the event of the Participant's legal incapacity or incompetency, the
Participant's guardian or legal representative), except as provided in Section
14.14.


7.5           Exercise.   An SAR may be exercised, so long as it, is vested and
outstanding, from time to time in part or as a whole, subject to any limitations
with respect to the number of shares for which the SAR may be exercised at a
particular time and to such other conditions (e.g., exercise could be
condi­tioned on performance) as the Committee in its discretion may specify upon
granting the SAR or as otherwise provided in this Section 7.


7.6           Method of Exercise.  To exercise an SAR, the Participant or the
other person(s) entitled to exercise the SAR shall give written notice of
exercise to the Committee, specifying the number of full shares with respect to
which the SAR is being exercised.


7.7           Payment Upon Exercise.  Upon the exercise of an SAR, a Participant
shall be entitled to receive an amount, in whole shares of Stock (with cash for
any fractional share), equal to the amount by which the then Fair Market Value
of one share of Stock exceeds the exercise price per share specified in the
Award Agreement, multiplied by the number of shares with respect to which the
SAR is exercised, subject to the Participant's satisfaction of any applicable
tax withholding amount in a manner acceptable to the Company.  The number of
shares of Stock to be delivered to the Participant upon exercise of an SAR shall
be based on the Fair Market Value of the Stock on the date of exercise.  A
certificate or certificates for shares of Stock acquired upon exercise of an SAR
shall be issued in the name of the Participant and distributed to the
Participant as soon as practicable following exercise, subject to Section
14.5.  No fractional shares of Stock will be issuable upon exercise of an SAR
and, unless otherwise provided in the Award Agreement, the Participant will
receive cash in lieu of fractional shares.


Section 8 -- LIMITATIONS ON EXERCISE OF OPTIONS AND SARs
AFTER TERMINATION OF SERVICE


8.1           Exercise After Termination.  After a Participant's Termination of
Service, an Option or SAR Award may be exercised only to the extent that the
Award was exercisable immediately before the Termination of Service, but in no
event after the expiration date of the Award as specified in the Award
Agreement.  Except to the extent that shorter or longer periods are provided in
the Award Agreement, a Participant's right to exercise an Award upon
Termi­nation of Service shall terminate:
 
 
13

--------------------------------------------------------------------------------

 

 
(i)           At the expiration of three months (for Incen­tive Stock Options)
or one year (for Nonqualified Stock Options and SARs) after the Participant's
Retirement; provided, however, if an Incentive Stock Option is not exercised
after three months, it will remain exercisable for the longer period allowed for
Retirement as if it were a Nonqualified Stock Option and will be a Nonqualified
Stock Option when exercised; or


(ii)         At the expiration of one year in the event of Disability of the
Participant; or


(iii)         At the expiration of one year after the Participant's death if the
Participant's Termination of Service occurs by reason of death; any Award
exercised under this subparagraph (iii) may be exercised by the legal
representative of the estate of the Participant or by the person or persons who
acquire the right to exercise such Award by bequest or inheritance; or


(iv)        No later than three months after the Participant's Termination of
Service for any reason other than (A) those described in (i) through (iii)
above, or (B) Termination of Service for "Cause" as described in Section 8.2.


8.2           Termination for Cause.  In the event the Committee determines that
an Employee's employment has been terminated for Cause, the Employee shall
forfeit any and all unexercised Option and SARs immediately upon the Termination
of Service.  For purposes of this Plan, "Cause" shall mean the Employee's (i)
willful failure to substantially perform such Employee's reasonably assigned
duties, (ii) repeated gross negligence in performing such Employee's duties,
(iii) illegal conduct in performing such Employee's duties, (iv) willful actions
contrary to the Company's interest, (v) repeated refusal to comply with the
reasonable and lawful instructions of management of the Company or a Subsidiary,
or (vi) violation of the obligations imposed on the Employee under any
confidentiality or solicitation covenants to which the Employee is bound under
the terms of the Stock Option Agreement or otherwise.


Section 9 -- RESTRICTED STOCK AWARDS


9.1           Grant.  All Restricted Stock Awards granted under the Plan shall
be evidenced by an Award Agreement in such form as the Committee may from time
to time approve.  All Restricted Stock Awards are subject to the terms and
conditions in this Section 9, and such additional terms and conditions contained
in the Award Agreement, which need not be the same in each case, not
inconsistent with the provisions of the Plan, as the Committee finds
desirable.   The Company shall issue, in the name of each Participant who is
granted a Restricted Stock Award, a certificate for the shares of Stock granted
in the Award (subject to Section 14.5), as soon as practicable after the Grant
Date.  The Secretary of the Company shall hold such certificates for the
Participant's benefit until the Restriction Period lapses or the Restricted
Stock is forfeited to the Company in accordance with the Award Agreement.
 
 
14

--------------------------------------------------------------------------------

 

 
9.2           Restriction Period.  The Restriction Period shall be determined by
the Committee, and shall commence on the Grant Date and expire at the time
spec­ified in the Award Agreement.  Unless otherwise provided in the Award
Agreement, in the event of a Participant's Termination of Service during the
Restriction Period for any reason, the Par­ticipant's rights to the Stock
subject to the Restricted Stock Award shall be forfeited and all such Stock
shall immediately be surrendered to the Company.  The Committee may provide in
an Award Agreement that a Restriction Period that has not otherwise expired will
end at Retirement or if such termination occurs by virtue of Disability or
death.


9.3           Rights of Participant.  Subject to the terms and conditions of the
Award Agreement, a Participant to whom Restricted Stock has been awarded shall
have the right to receive dividends thereon during the Restricted Period, to
vote the Restricted Stock and to enjoy all other stockholder rights with respect
thereto, except that (i) the Company shall retain custody of any certificates
evidencing the Restricted Stock during the Restricted Period, and (ii) the
Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Restricted Stock during the Restricted Period.  Any attempt by a
Participant to sell, transfer, pledge, assign or otherwise dispose of Restricted
Stock shall cause immediate forfeiture of the Award.    In the event of any
adjustment as provided in Section 3.2, new or additional shares or securities
shall be subject to the same terms and conditions as the original Restricted
Stock.


9.4           Expiration of Restriction Period.  At the expiration of the
Restriction Period, the restrictions contained in Section 9.3 and in the Award
Agreement shall, except as otherwise specifically provided in the Award
Agreement, expire, and the Company shall deliver to the Participant a
certificate evidencing the Participant's ownership of the Stock free of the
restrictions.


9.5           Nontransferability.   No Restricted Stock Award shall be
transferable other than by will or the laws of descent and distribution until
any restrictions applicable to such Award have lapsed and a certificate
evidencing the Participant's ownership of the stock free of restrictions has
been issued, except as provided in Section 14.14.


Section 10 -- PERFORMANCE SHARE AWARDS


10.1          Grant.   All Performance Share Awards granted under the Plan shall
be evidenced by an Award Agreement in such form as the Committee may from time
to time approve.  All Performance Share Awards are subject to the terms
and conditions of this Section 10 and such additional terms and conditions
contained in the Award Agreement, which terms and conditions need not be the
same in each case, not inconsistent with the Plan, as the Committee finds
desirable.
 
 
15

--------------------------------------------------------------------------------

 

 
10.2          Performance Criteria.  The performance criteria for each
Performance Share Award shall be determined by the Committee, and shall consist
of service requirements and/or any measures of performance of the Com­pany or
any Subsidiary or such other criteria as the Committee specifies; provided,
however, that Awards to Named Executives that are intended to be exempt from the
limitations of Code Section 162(m) shall use measures defined in Section
4.7(b).  Performance Share Awards granted under the Plan shall be evidenced by
an Award Agreement that at a minimum shall set forth (i) the number of shares of
Stock that the Participant may receive; (ii) the performance objectives (the
"Performance Goals"), which may or may not be consistent with Section 4.7,
depending upon whether the Awards is intended to be performance-based
compensation exempt from Code Section 162(m) limits; (iii) the performance
period over which the performance measure is determined (the "Performance
Period"); (iv) the date on which delivery under the Award, if any, will be made;
and (v) such additional terms and conditions, which need not be the same in each
case, not inconsistent with the Plan, as the Committee finds desirable.  At the
times specified in the Award Agreement, the Committee shall evaluate actual
performance during such performance period com­pared to the performance criteria
established for the Award, and shall determine the extent to which a stock
payment is to be made pursuant to the Performance Share Award.  The Committee
may provide in an Award Agreement that one or more performance criteria under an
Award will be deemed to have been met upon the Retirement, death or Disability
of the Participant, provided that no Award that is intended to be exempt from
Code Section 162(m) under Section 4.7(b) shall be deemed to have been met on
Retirement. However, unless otherwise provided in the Award Agreement, in the
event of a Participant's Termination of Service for any reason before
performance criteria have been met, the Par­ticipant's rights to payment of a
Performance Share Award shall be forfeited.


10.3          Payment.  Performance Share Awards will be paid only after the
Committee determines, in its sole discretion, that the performance criteria
established under Section 10.2  have been achieved, subject to such other terms
and conditions as may be included in the Award Agreement and to the Committee's
right to waive any performance criteria in its discretion, provided that, if the
Performance Share Award constitutes deferred compensation within the meaning of
Section 409A of the Code, such waiver does not constitute prohibited
acceleration of payment.  Payment shall be made, as provided in the Award
Agreement in whole shares of Stock (and the fractions in cash) having a Fair
Market Value equal to the number of shares of Stock represented by the
Performance Share Award.  A certificate or certificates for shares of Stock to
be issued pursuant to a Performance Share Award shall be issued in the name of
the Participant and distributed to the Participant following the Committee's
determination that performance criteria have been met and distribution shall be
at the time specified in the Award Agreement.  Such payment timing shall be
designed to be compliant with or exempt from Code Section 409A.  No fractional
shares of Stock will be issued in connection with a Performance Share Award and,
unless otherwise provided in the Award Agreement, the Participant will receive
cash in lieu of fractional shares.


10.4          Rights of Participant.  A Participant shall not, with respect to a
Performance Share Award or any Stock that may in the future be issued under it,
have any rights as a stockholder of the Company, such as the right to vote the
shares or the right to receive dividends and other distributions, at any time
before the Participant has become the holder of record of the Stock.


10.5          Nontransferability.  No Performance Share Award shall be
transferable other than by will or by the laws of descent and distribution, or
as provided in Section 14.14


Section 11 -- RESTRICTED STOCK UNITS


11.1          General.  All Restricted Stock Units granted under the Plan shall
provide for payment of Stock or cash as provided in an Award Agreement in such
form as the Committee may from time to time approve but that, at a minimum,
shall contain such terms, conditions and restrictions on the Restricted Stock
Unit and the period for which they apply, which need not be the same in each
case, not inconsistent with the provisions of the Plan, as the Committee finds
desirable.   Unless otherwise specifically provided in an Award Agreement, the
restrictions shall be crafted so as to constitute a "substantial risk of
forfeiture" as that phrase is defined for purposes of Section 83.   The Award
Agreement shall specify the terms on which restrictions lapse and date or dates
upon which the Participant shall be entitled to receive from the Company the
number of shares of Stock or cash equal to the Fair Market Value thereof, equal
to the number of Restricted Stock Units granted under the Award.   Each
Restricted Stock Unit Award shall be designed to be exempt from or compliant
with Code Section 409A.
 
 
16

--------------------------------------------------------------------------------

 

 
11.2          Rights of Participant.  A Participant shall not, with respect to a
Restricted Stock Unit, have any rights as a shareholder of the Company, such as
the right to vote the shares or the right to receive dividends and other
distributions, at any time before the Participant has become the holder of
record of the Stock, except as provided in Section 11.4 below.


11.3          Nontransferability.  No Restricted Stock Unit shall be
transferable other than by will or by the laws of descent and distribution, or
as provided in Section 14.14.


11.4          Dividends.   Unless otherwise provided in an Award Agreement, a
Participant shall not, with respect to an Award, be entitled to any dividends
for the period the Award is outstanding. The Committee may provide in the Award
Agreement for a contingent right, granted in tandem with a specific Restricted
Stock Unit, to receive an amount in cash at substantially the same time as
shareholders of the Company, equal to the cash distributions made by the Company
with respect to a share of Stock during the period such Award is outstanding, or
to have an additional number of Restricted Stock Units credited to a Participant
in respect of the Award equal to the whole number of shares of Stock that could
be purchased at Fair Market Value with the amount of each cash distribution made
by the Company with respect to a share of Stock during the period such Award is
outstanding, provided that the time and form of payment shall be compliant with,
or exempt from, Code Section 409A.


Section 12 -- CASH PERFORMANCE AWARDS


12.1          Grant.  Performance Awards may be granted based upon, payable in
or otherwise related to, in whole or in part, shares of Stock or cash, although
this Plan need not be the exclusive mechanism for grant cash-based incentive
compensation, and, to the extent granted to be payable in Stock, shall be
governed by Section 10 hereof and shall be Performance Share Awards.  Cash
Performance Awards granted under the Plan shall be evidenced by an Award
Agreement in such form as the Committee may from time to time approve but that,
at a minimum, shall set forth (i) the amount of cash that the Participant may
receive, (ii) the Performance Criteria (as defined  in Section 4.7 hereof) and
the specific targets under any such criteria, (iii) the performance period over
which the performance measure is determined (the "Performance Period"), (iv) the
date on which payment under the Award, if any, will be made, or the event which
will trigger such payment (which shall be compliant with, or exempt from, Code
Section 409A), and (v) such additional terms and conditions, which need not be
the same in each case, not inconsistent with the Plan, as the Committee finds
desirable.
 
 
17

--------------------------------------------------------------------------------

 

 
12.2          Payment.  The Committee shall establish the method of calculating
the amount of payment to be made under a Cash Performance Award.  After
completion of a Performance Period, the performance of the Company or the
Employee will be measured against the Performance Criteria, and the Committee
will determine whether all, none, or any portion of a Performance Award will be
paid.


12.3          Nontransferability.  No Cash Performance Award shall be
transferable other than by will or by the laws of descent and distribution.


Section 13 -- AMENDMENTS AND TERMINATION


13.1          Amendments and Termination.  The Board may terminate, suspend,
amend or alter the Plan, but no action of the Board may:


(a)            Impair or adversely affect the rights of a Participant in any
material way  under an outstanding Award thereto­fore granted, without the
Participant's consent, other than as specifically provided herein or in an Award
Agreement (such as in Section 3.4); or,


(b)           Extend the Option Period or exercise period of an SAR, or the
vesting/payment (and taxation) date of any other type of Award beyond that
originally stated in the Award Agreement, unless and until the Committee
determines that such extension does not constitute a deferral of compensation
feature that would subject the Award to the excise taxes provided under Code
Section 409A;


(c)           Decrease the price of an Option or the base price of any SAR to
less than the Fair Market Value on the date the Award was granted; or


(d)           Without the approval of the stockholders:


(i)             Increase the total amount of Stock which may be delivered under
the Plan;


(ii)            Extend the period during which Awards may be granted; or


(iii)           In the case of an outstanding Award intended to be eligible for
the performance-based compensation exemption under Section 162(m) of the Code,
the Committee shall not, without the approval of a majority of the stockholders
of the Company, amend the Plan or the Award in a manner that would adversely
affect the Award's continued eligibility for the performance-based compensation
exemption under Section 162(m) of the Code.


13.2          Conditions on Awards.  In granting an Award, the Com­mittee may
establish any conditions that it determines are con­sistent with the purposes
and provisions of the Plan.
 
13.3          No Repricing.  Except for adjustments made pursuant to Section
3.2, or repricing that is specifically approved by the Company's shareholders,
the exercise price for any outstanding Option or SAR shall not be decreased
after the Grant Date, nor may any outstanding Option or SAR be surrendered to
the Company as consideration for the grant of a new Option or SAR with a lower
exercise price.
 
 
18

--------------------------------------------------------------------------------

 
 
13.4          No Reload Rights.  Awards shall not contain any provision
entitling the Participant to an automatic grant of additional Awards in
connection with any exercise of the original Award.


13.5          Selective Amendments.  Any amendment or alteration of the Plan may
be limited to, or may exclude from its effect, par­ticular classes of
Participants.


Section 14 -- GENERAL PROVISIONS


14.1          Section 409A Compliance.  Notwithstanding any other provision of
the Plan, any  Award under the Plan that comes within the meaning of Code
Section 409A's definition of "deferred compensation" shall be designed and
granted in such a way as to comply with that Code Section's election timing
rules, limitations on distribution triggering events, and must specify in the
Award Agreement the time and form of payment of the Award, with any changes in
time or form of payment made in accordance with Code Section 409A's provisions.


14.2          Issuance of Stock.  If an Award is to be satisfied in Stock, the
Company will deliver to the Participant the shares of Stock at the times
provided in this Plan and the Award Agreement either by (i) physical delivery of
the certificate(s) for such shares, or (ii) book entry to a brokerage account of
the Participant, free and clear of any lapsed restrictions.


14.3          Unfunded Status of Plan.  The Plan is intended to constitute an
"unfunded" plan for incentive compensation, and the Plan is not intended to
constitute a plan subject to the provi­sions of the Employee Retirement Income
Security Act of 1974, as amended, and shall not extend, with respect to any
payments not yet made to a Participant, any rights that are greater than those
of a general creditor of the Company.


14.4          Transfers, Leaves of Absence and Other Changes in Status.  For
purposes of the Plan (i) a transfer of an Employee from the Company to a
Subsidiary or vice versa, or from one Subsidiary to another, or (ii) a leave of
absence not in excess of 90 days duly authorized in writing by the Company or a
Subsidiary for mili­tary service, sickness or any other purpose approved by the
Company or a Subsidiary, shall not be a Termination of Service.  The Committee,
in its sole discretion subject to the terms of the Award Agreement, shall
determine the disposition of all Awards made under the Plan in all cases
involving any substantial change in employment status other than an event
described in this Section 14.4.


14.5          Restrictions on Distribution of Stock.  The Committee may require
Participants receiving Stock pursuant to any Award under the Plan to represent
to and agree with the Com­pany in writing that the Participant is acquiring the
Stock for investment without a view to distribution thereof.  No Stock shall be
issued or transferred pursuant to an Award unless the Committee determines, in
its sole discretion, that such issuance or transfer complies with all relevant
provisions of law, including but not limited to, the (i) limitations, if any,
imposed in the state of issuance or transfer, (ii) restrictions, if any, imposed
by the Securities Act of 1933, as amended, the Exchange Act, and the rules
and regulations promulgated thereunder, and (iii) requirements of any stock
exchange upon which the Stock may then be listed.  The certificates for Stock
issued pursuant to an Award may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.  The Company shall not be
obligated to register any securities covered hereby or to take any affirmative
action to facilitate the sale, transfer or other disposition of Stock issued of
Stock pursuant to an Award to comply with any law or regulation of any
governmental authority.
 
 
19

--------------------------------------------------------------------------------

 

 
14.6         Assignment Prohibited.  Subject to the provisions of the Plan and
the Award Agreement, no Award shall be assigned, transferred, pledged or
otherwise encumbered by the Participant otherwise than by will or by the laws of
descent and distribu­tion, and an Award shall be exercisable, during the
Partici­pant's lifetime, only by the Participant.  Awards shall not be pledged
or hypothecated in any way, and shall not be subject to any execution,
attachment, or similar process.  Any attempted transfer, assignment, pledge,
hypothecation or other disposition of an Award contrary to the provisions of the
Plan, or the levy of any process upon an Award, shall be null, void and without
effect.


14.7          Other Compensation Plans.  Nothing contained in the Plan shall
prevent the Company from adopting other compensation arrangements, subject to
stockholder approval if such approval is required.


14.8          Limitation of Authority.  No person shall at any time have any
right to receive an Award hereunder and no per­son other than a duly authorized
member of the Committee shall have authority to enter into an agreement on
behalf of the Company for the granting of an Award or to make
any represen­tation or warranty with respect thereto.  Participants shall have
no rights in respect to any Award except as set forth in the Plan and the
applicable Award Agreement.


14.9          No Right to Employment.  Neither the action of the Company in
establishing the Plan, nor any action taken by it or by the Board or the
Committee under the Plan or any Award Agreement, nor any provision of the Plan,
shall be con­strued as giving to any person the right to be retained in the
employ or service of the Company or any other entity as an employee, director or
independent contractor or to interfere in any way with the right of the Company
or any other entity to terminate any person's service or employment at any time.


14.10        Not a Shareholder.  The person or persons entitled to exercise, or
who have exercised, an Option or SAR shall not be entitled to any rights as a
shareholder of the Company with respect to any Stock to be issued upon such
exercise until such persons or persons shall have become the holder of record of
such Stock.


14.11       Severability.  If any provision of this Plan is found to be illegal
or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.


14.12       Headings.  The headings in this Plan have been inserted solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Plan.
 
 
20

--------------------------------------------------------------------------------

 

 
14.13        Governing Law.  The validity, interpretation, construction and
administration of this Plan shall be governed by the laws of the Company's state
of incorporation, as it may change from time to time.


14.14        Transfer to Permitted Transferees.  If specifically provided in the
Award Agreement, Nonqualified Stock Options or SARs (other than those issued in
tandem with Incentive Stock Options) may be transferred by a Participant to a
Permitted Transferee.  Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of an Award not specifically permitted by the
Plan or the Award Agreement shall be null and void and without effect.  For
purposes of the Plan, "Permitted Transferee" means (i) a member of a
Participant's immediate family, (ii) any person sharing the Participant's
household (other than a tenant or employee of the Participant), (iii) trusts in
which a person listed in (i) or (ii) above has more than 50% of the beneficial
interest, (iv) a foundation in which the Participant or a person listed in (i)
or (ii) above controls the management of assets, (v) any other entity in which
the Participant or a person listed in (i) or (ii) above owns more than 50% of
the voting interests, provided that in the case of the preceding clauses (i)
through (v), no consideration is provided for the transfer, and (vi) any
transferee permitted under applicable securities and tax laws as determined by
counsel to the Company.  In determining whether a person is a "Permitted
Transferee," immediate family members shall include a Participant's child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships.
 
Section 15 -- TAXES


15.1          Tax Withholding.  All Participants shall make arrangements
sat­isfactory to the Committee to pay to the Company or a Subsidiary, any
federal, state or local taxes required to be withheld with respect to an Award
issued under the Plan at the time such taxes are required to be withheld.  If a
Participant fails to make such tax payments, the Company and its Sub­sidiary
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant, including a
payment related to any Award under the Plan.


15.2          Share Withholding.   The Committee may in its discretion provide
in an Award Agreement that all or a portion of a Participant's tax withholding
obligation may be satisfied by the Company retaining shares of Stock with a Fair
Market Value equal to the amount required to be withheld.


15.3          Tax Reporting.  The Company shall reflect the exercise of any
Incentive Stock Option on an informational report as required by Section 6039 of
the Code no later than January 31st of the year following exercise.  The
compensation resulting from the exercise of a Nonqualified Stock Option or SAR,
the lapse of the restrictions of a Restricted Stock Award or Restricted Stock
Unit, or the satisfaction of the criteria of a Performance Share Award or Cash
Performance Award, and related income and employment tax withholding related
thereto, shall be reported on the Employee's W-2 Form for the year of exercise
or vesting (as the case may be) or as may hereafter be required by the Code.
 
 
21

--------------------------------------------------------------------------------

 

 
Section 16 -- EFFECTIVE DATE OF PLAN


The Plan shall be effective on the date (the "Effective Date") when the Board
adopts the Plan, subject to approval of the Plan by a majority of the total
votes eligible to be cast by shareholders at a shareholder meeting or by written
shareholder action within 12 months of the Effective Date; provided that Awards
may be granted before obtaining shareholder approval of the Plan, but any such
Awards shall be contingent upon such shareholder approval being obtained and
Awards may not be exercised or paid before such approval.


Section 17 -- TERM OF PLAN


The Plan has no termination date, provided that no Incentive Stock Option may be
issued on or after the tenth anniversary of the Effective Date as defined in
Section 16.


*   *   *   *   *


Board Approval: May 18, 2010
/s/  JG
 
(Secretary's Initials)
   
Shareholder Approval: May 18, 2010
 /s/  JG
 
(Secretary's Initials)





 


 
 
 
22

--------------------------------------------------------------------------------

 
 


LIGHTYEAR NETWORK SOLUTIONS, INC.
2010 STOCK AND INCENTIVE COMPENSATION PLAN


EMPLOYEE STOCK OPTION AGREEMENT


This is a STOCK OPTION AGREEMENT (the "Agreement") dated as of
____________________, (the "Grant Date") by and between Lightyear Network
Solutions, Inc. (the "Company"), and ________________________ (the "Optionee").


Recitals


A.           The Board of Directors of the Company (the "Board") adopted the
Lightyear Network Solutions, Inc. 2010 Stock and Incentive Compensation Plan
(the "Plan") on May __, 2010, and the Plan is expected to be approved by the
Company’s shareholders on May __, 2010.


B.           The Board has determined that it is in the best interests of the
Company and appropriate to the stated purposes of the Plan that the Company
grant to the Optionee an option to purchase shares of the Company’s common stock
("Shares") pursuant and subject to the terms, definitions, and conditions of the
Plan, in the form of a stock option that is exempt from Code Section 409A.


C.           Any capitalized terms used but not defined herein shall have the
respective meanings given them in the Plan, a copy of which is attached hereto
and incorporated by reference herein in its entirety.


NOW, THEREFORE, the Company and the Optionee do hereby agree as follows:




SECTION 1- GRANT OF OPTION


Subject to the terms and conditions of this Agreement, the Company hereby grants
to the Optionee an option (the "Option") to purchase all or any part from time
to time of Shares as set forth below:


TYPE OF OPTION
 
NUMBER OF SHARES
     
Incentive Stock Options
   
 
     
Nonqualified Stock Options
   
 

 
SECTION 2 - OPTION PRICE


The Option Price hereunder is $____________per Share, which is not less than
100% of the Fair Market Value of a Share on the Grant Date.


 
23

--------------------------------------------------------------------------------

 


SECTION 3 - DURATION OF OPTION


The Option shall become exercisable (vested) with respect to [one-third (1/3) of
the Option Shares granted on the first annual anniversary of the Grant Date1,
and with respect to an additional one-third (1/3) of the Option Shares granted
on each of the second and third annual anniversaries/or insert alternate vesting
schedule], subject to approval of this Plan by the Company's shareholders
following the Plan's adoption by the Board in May, 2010.  Once exercisable with
respect to a number of Shares, the Option shall remain exercisable with respect
to that number of Shares (subject to reduction for exercise) until the tenth
anniversary of the Grant Date, subject to such shorter period as might apply
under Sections 6 and 8 of this Agreement.  The Optionee’s unexercised right to
purchase shares of Option Stock shall cumulate and carry-over to subsequent
twelve-month periods.


SECTION 4 - EXERCISE OF OPTION


During the Option Period, the Optionee may exercise the Option upon compliance
with the following additional terms:


(a)           Method of Exercise.  The Optionee shall exercise portions of the
Option by written notice, which shall:


(i)             state the election to exercise the Option, the number of Shares
in respect of which it is being exercised, and the Optionee’s address and Social
Security Number;


(ii)            contain such representations and agreements, if any, as the
Company’s Board or the Committee may require concerning the holder’s investment
intent regarding such Shares;


(iii)           be signed by the Optionee; and


(iv)           be in writing and delivered in person or by certified mail to the
Chairman of the Committee.


(b)           Payment Upon Exercise of Option.  Payment of the full Option Price
for Shares upon which the Option is exercised, plus any income and employment
tax withholding (if applicable), shall accompany the written notice of exercise
described above. Payment may be made (i) in cash; (ii) by personal check; (iii)
by transfer of other Shares which (A) in the case of Shares acquired from the
Company, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares with respect to which the Option or
portion thereof is being exercised; or (iv) with respect to the Option Price, by
surrender of Shares issuable upon the exercise of the Option having a Fair
Market Value on the date of exercise equal to the aggregate Option Price of the
shares with respect to which the Option or portion thereof is being exercised.
Further, if permitted by the Board in its discretion, when a Nonqualified Stock
Option is exercised, all or a portion of Optionee’s withholding obligation for
payment of federal, state or local taxes may be satisfied by the Company
retaining Shares of Stock with a Fair Market Value equal to the amount required
to be withheld.  The Company shall cause to be issued and delivered to the
Optionee the certificate(s) representing the Shares issuable upon exercise as
soon as practicable following the receipt of notice and payment described above.


 
24

--------------------------------------------------------------------------------

 


SECTION 5 - NONTRANSFERABILITY OF OPTION


The Option shall not be transferable or assignable by the Optionee, except that
Optionee can transfer the Option to a Permitted Transferee under Section 14.14
of the Plan.  Upon any such transfer, the Permitted Transferee will be deemed
the Optionee for purposes of exercise hereunder, subject to applicable tax
rules.  The Option shall be exercisable, during the Optionee’s lifetime, only by
him.  The Option shall not be pledged or hypothecated in any way, and shall not
be subject to execution, attachment, or similar process.  Any attempted
transfer, assignment, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any process upon the Option,
shall be null, void, and without effect.


SECTION 6 - EFFECT OF AMENDMENT, SUSPENSION,
OR TERMINATION OF EXISTING OPTIONS


The Board can amend or terminate the Plan at any time, and the Committee may
amend your Option Agreement, but no amendment, suspension, or termination of the
Plan will materially impair your Option without your consent, subject to the
Company's right to fully vest and accelerate your option in the event of a
Change in Control.


SECTION 7 - RESTRICTIONS ON ISSUING SHARES


Shares shall not be issued pursuant to the exercise of the Option unless the
issuance and transferability of the Shares shall comply with all relevant
provisions of law, including, but not limited to, the (i) limitations, if any,
imposed by applicable state law, and (ii) restrictions, if any, imposed by the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder by the United
States Securities and Exchange Commission.  The Committee may, in its
discretion, determine if such restrictions or such issuance of shares so
complies with all relevant provisions of law.


SECTION 8 - EXERCISE AFTER TERMINATION OF SERVICE


After an Optionee’s Termination of Service due to death, Disability or
Retirement on or after age 65, an Option may be exercised only with respect to
the number of Shares which the Optionee could have acquired by an exercise of
the Option immediately before the Termination of Service, but in no event after
the expiration date of the Option as specified in Section 3.  The right to
exercise will expire at the earlier of the expiration of the Option Period or
one year after the Employee’s death, Disability, or Retirement.2  Any Option
exercised under this Section may be exercised by the legal representative of the
estate of the Employee or by the person or persons who acquire the right to
exercise such Option by bequest or inheritance.  If the Committee determines in
the particular case that there was Cause for Termination of Service, the right
to exercise the Option shall immediately terminate upon Termination of
Service.  Absent death, Disability, Retirement, or a finding of Cause, the
Option shall remain exercisable for the shorter of the Option Period or three
months following Termination of Service.
 
 
25

--------------------------------------------------------------------------------

 

 
For purposes of this Agreement, ‘Cause’ shall mean the Optionee’s (i) willful
failure to substantially perform such Optionee’s reasonably assigned duties;
(ii) repeated gross negligence in performing such Optionee’s duties; (iii)
illegal conduct in performing such Optionee’s duties; (iv) willful actions
contrary to the Company’s interest; (v) repeated refusal to comply with the
reasonable and lawful instructions of management of the Company or a Subsidiary;
or (vi) violation of the obligations imposed on the Optionee under any
confidentiality or solicitation covenants to which the Optionee is bound under
the terms of this Agreement or otherwise.


SECTION 9 - ACKNOWLEDGEMENTS


The Optionee acknowledges receipt contemporaneously herewith of a copy of the
Plan, and the Optionee accepts the Option subject to all the terms and
provisions of the Plan.  Any capitalized term used herein and not otherwise
defined shall have the meaning given in the Plan.  The Optionee acknowledges
that nothing contained in the Plan or this Agreement shall (i) confer upon the
Optionee any additional rights to continued employment by the Company, or any
corporation related to the Company; or (ii) interfere in any way with the right
of the Company to terminate the Optionee’s employment or change the Optionee’s
compensation at any time.


SECTION 10 - TERM OF AGREEMENT


This Agreement shall terminate upon the earlier of (i) complete exercise or
termination of the Option; (ii) mutual agreement of the parties; or (iii)
expiration of the Option Period.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.
 
 

   
LIGHTYEAR NETWORK SOLUTIONS, INC.
                       
  
 
By
 
 
Optionee
                   
Date:
 
 
Title:
 
                               
Date:
    

 



 
26

--------------------------------------------------------------------------------

 




1 Options will vest only if the Plan has been approved by the Company’s
shareholders before or within one year of the Grant Date.


2  Where an Optionee has received Incentive Stock Options and terminates service
due to Retirement, the right to exercise will expire three months after the
Optionee's Retirement; provided, however, if an Incentive Stock Option is not
exercised after three months, it will remain exercisable for the longer period
allowed for Retirement (one year) as if it were a Nonqualified Stock Option and
will be a Nonqualified Stock Option when exercise


 


 


 


 


 


 


 

 
 
27

--------------------------------------------------------------------------------

 
 
LIGHTYEAR NETWORK SOLUTIONS, INC.
2010 STOCK AND INCENTIVE COMPENSATION PLAN


Restricted Stock Award Agreement


Lightyear Network Solutions, Inc. ("LYNS") grants as of __________________ (the
"Grant Date") to ______________________________________ (the "Employee" or
"you") the number of shares set forth below of the common stock of LYNS under
the Lightyear Network Solutions, Inc. 2010 Stock and Incentive Compensation Plan
(the "Plan").  A copy of the Plan is attached, and any capitalized terms used
but not defined in this Agreement shall have the meaning given them in the Plan.


Grant of Award.  Subject to the terms and conditions of this Agreement and the
Plan, LYNS hereby grants to you a Restricted Stock Award in the amount of ____
shares of Stock (the "Shares").   These shares will be issued to you after you
sign this Agreement, but are subject to forfeiture upon your Termination of
Service with LYNS.


Restriction Period. The Restricted Stock vests on the [third annual
anniversary/or alternate vesting schedule] of the Grant Date stated above,
provided that you have not incurred a Termination of Service with LYNS before
that vesting date.   However, your Restricted Stock will become 100% vested upon
your death, Disability or Retirement before the vesting date.


Taxation of Award.   Your Restricted Stock will be taxable when it vests, at the
value on the vesting date.  See the attachment to this Agreement explaining your
alternative to include the value of the shares in income within 30 days of the
Grant Date.  You may only choose this option if you make arrangements
satisfactory to LYNS to pay any required withholding taxes due now if the
election is made.   Check below if you wish to make this election:


___    I elect to make an 83(b) tax election to include the value of Shares
granted to me in income now.


Transfer Restrictions.  Until such time as the Shares become vested in
accordance with provisions set forth above, the Shares shall not be transferred,
pledged or disposed of except by will or the laws of descent and distribution,
and are subject to forfeiture in accordance with this Agreement and the Plan.


Acknowledgments.   By signing below, you acknowledge that you have received a
copy of the Plan, and you hereby accept the Shares subject to all the terms and
provisions of the Plan.  Nothing contained in the Plan or this Agreement shall
give you any rights to continued employment by LYNS or interfere in any way with
the right of  LYNS to terminate your employment or change your compensation at
any time.
 
 
 
28

--------------------------------------------------------------------------------

 
 
Stock Power.   To effect the transfer to LYNS of the Shares upon your
Termination of Service, you hereby execute the following with your signature
below:  “By signing below, I hereby appoint the Secretary of LYNS as my agent,
authorized representative and attorney, to transfer the Shares I receive under
this Award to LYNS upon my Termination of Service prior to the vesting date
(other than on account of death, Disability or Retirement), without
consideration therefore, and no further authorization or signature by me shall
be required.  Within five days after receipt of a written request from LYNS, I
hereby agree to provide such additional information and to exe­cute and deliver
such additional documents as may reasonably be necessary to effect this
transfer.”

 

   
LIGHTYEAR NETWORK SOLUTIONS, INC.
                       
  
 
By:
 
 
Employee
                   
Date:
 
 
Date:
 
 

 

 
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
Important Information About Section 83(b) Election
to Include Value of Restricted Stock Grant in Income at Grant Date:


As a recipient of a restricted stock grant under Lightyear Network Solutions,
Inc. 2010 Stock and Incentive Compensation Plan, you may make an election
(called an "83(b) election") to recognize compensation income when the stock is
granted, even though the stock is then subject to a risk of forfeiture
(vesting).  Making an 83(b) election causes current taxation of the fair market
value of the stock granted, and withholding taxes are immediately due.  If you
make an 83(b) election, you must make arrangements satisfactory to LYNS to pay
those withholding taxes now.


By making an 83(b) election, any later appreciation in the stock will be taxed
as capital gain income, and your holding period for capital gain purposes will
begin on the date of taxation.  An 83(b) election must be made, if at all,
within 30 days after the transfer of the stock to you.


The downside of making an 83(b) election is that the election is
irrevocable.  Also, if you forfeit the stock, you will not receive any deduction
for the amount previously included in income.


To the extent an 83(b) election is not made, LYNS will be treated as the owner
of the stock that continues to be subject to restriction for tax purposes, so
any dividends will be treated as compensation paid to you by LYNS, and will
therefore be subject to withholding and FICA and Medicare taxes.




























 
30

--------------------------------------------------------------------------------

 


ELECTION TO INCLUDE VALUE
OF RESTRICTED STOCK AWARD IN GROSS INCOME
 PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE
 
ARTICLE 1
 
__________________________ [insert date]


The undersigned hereby elects, under IRC Section 83(b) to include in gross
income, as compensation for services, the excess of the fair market value at the
time of transfer of the property described below over the amount paid for such
property.


The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):


1.           The name, address and social security number of the undersigned:


Name: __________________________


Address: ________________________________________________


________________________________________________________


________________________________________________________


SSN: __________________________________


2.           The property with respect to which the election is being made is
common stock of Lightyear Network Solutions, Inc.


3.           The property was transferred on _____________________________
[insert date].  The taxable year for which election is made is calendar year
20____.


4.           The nature of the restrictions or risks of forfeiture to which the
property is subject is that if the undersigned ceases to be employed by Almost
Family or its subsidiary, the unvested portion of the undersigned's restricted
stock will be forfeited.   The undersigned vests in the property three years
from the date of grant, or upon earlier death, disability or termination on or
after age 65.


5.           The fair market value of property at the time of transfer
(determined without regard to any lapse restriction) was $_____________.


6.           The taxpayer received the property solely for the performance of
services.


7.           Copies of this statement have been have been furnished, as required
by Reg 1.83-2(d), to Lightyear Network Solutions, Inc. and its subsidiary for
which the services were performed.


 
31

--------------------------------------------------------------------------------

 





 
___________________________________





Instructions for Filing:   File this statement within 30 days from the Grant
Date with IRS at the address you will use to file your 1040 for the tax year
involved as stated in item 3 above, AND file it with your tax return for that
year.
 


 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 